     ORIGINAL                                                                               ORIGINAL
1    Law Offices of Beles & Beles
     Robert J. Beles Bar no. 41993
2    Joseph L. Ryan Bar no. 301375
     One Kaiser Plaza, Suite 2300
3    Oakland, California 94612-3642
     Tel No. (510) 836-0100
4    Fax. No. (510) 832-3690

5    Attorney for Petitioner
     ISAIAH DOMINIC HALE
6

7

8                                      United States District Court
                                       Eastern District of California
9

10     ISAIAH DOMINIC HALE,                            No. 2:18-cv-01924-JAM-EFB

11                    Petitioner,                       -------------- ORDER GRANTING EXTENSION
                                                       [PROPOSED]
               vs.                                     OF TIME TO FILE TRAVERSE AND REPLY
12                                                     MEMORANDUM
       DEBBIE ASUNCION, Warden, California
13     State Prison, Los Angeles County,

14                    Respondent.

15     PEOPLE OF THE STATE OF CALIFORNIA,

16                    Real Party in Interest.

17
                        [PROPOSED] ORDER GRANTING EXTENSION OF
18                    TIME TO FILE TRAVERSE AND REPLY MEMORANDUM

19          Good cause appearing, petitioner’s request for 30-day extension of time to file his traverse and

20   reply memorandum is granted. The deadline for filing is extended to and including, January 9, 2019.

21
                    December 6, 2018
22          Dated: _______________________________________________.

23

24

25
                                                              ___________________________________
26                                                           The Honorable United States District Judge

27

28


              [Proposed] Order Granting Extension of Time to File Traverse and Reply Memorandum
